On Petition for Rehearing
PER CURIAM.
By petition for rehearing our attention is invited to the fact that in the original opinion we made reference to Section 435-a of the Penal Law of the State of New York. The correct reference is and should be Section 435-b of the Penal Law of the State of New York. The original opinion has been corrected accordingly. The authorities cited, however, are equally applicable to the case at bar, and the petition for rehearing is therefore
Denied.
DREW, C. J., and TERRELL, HOBSON and THORNAL, JJ., concur.